DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 6,835,076).
Regarding claim 1, Jones et al. discloses a connection assembly 10 including a first connector 14 and a second connector 12, 5and wherein the first connector comprises a post 132, 134 having an axis; a body of the second connector comprises a fastening passage 96, 98 for the post, and is arranged to allow the post to penetrate into the fastening passage by moving forward in a fastening direction, until it reaches a fastening position; the first connector and the second connector are configured in such a manner 10that in the fastening position, the post is prevented by an abutment device 20 from moving in a disassembly direction opposite to the fastening direction; and the first connector and the second connector are configured in such a manner that an external action applied solely to the post allows the post to pass from the fastening position to a free position, in which the post is disengaged from the 15abutment device and can move in translation in the disassembly direction; wherein, in fastening position, the post is in a predetermined angular range; and the connection assembly further comprises angular returning means  configured to return the post into the predetermined angular range relative to the axis of 20the post, when the post is fastened to a body of the first connector before it is fastened to the second connector (fig. 1 - 10).
Regarding claim 8, Jones et al. discloses the first connector of 30which comprises an angular abutment, and the post comprises an angular abutment, the angular abutments being configured to come into contact when the angular returning means return the post into the predetermined angular range (fig. 7 - 9).
Regarding claim 11, Jones et al. discloses the first connector includes an axial abutment device, allowing limiting an axial 15movement of the post relative to a body of the first connector in the disassembly direction when the post is placed in a guide passage of the body of the first connector (fig. 7 - 9).
Regarding claim 12, Jones et al. discloses the axial 20abutment device includes a stop ring positioned around the post, and a shoulder formed on an inner surface of the guide passage, the stop ring coming into abutment against the shoulder when the post moves in the disassembly direction (fig. 7 - 9).
Regarding claim 13, Jones et al. discloses separating means configured to elastically separate the first connector relative to the second connector in the fastening direction when the first connector and the second connector are connected to one another (fig. 7 - 9).
Regarding claim 14, Jones et al. discloses the external action includes an axial thrust moving the post in the fastening direction (fig. 7 - 9).




Allowable Subject Matter
Claims 2 – 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach “the external action includes an application of a torque allowing, when the post is in the 25fastening position, to cause it to turn it around its axis, and thus to cause it to pass from a fastening angular position until a free angular position different from the fastening angular position” as recited in claim 2; the prior art of record does not teach “one end of the post has a circumferential surface; in a first angular sector, the circumferential surface has a recessed surface delimited in front in the fastening direction by a first shoulder, the recessed surface being positioned radially recessed relative to the first shoulder; 19 the abutment device includes a retaining tab secured axially to the second connector; and the first and the second connector are configured in such a manner that, when the post is in the fastening position, the retaining tab is positioned radially in front 5of the recessed surface, and is held in front of the first shoulder, viewed in the fastening direction” as recited in claim 3; the prior art of record does not teach “the first connector includes axial returning means configured, when the post is in the free position, to move the post in the disassembly direction until a disengaged position in which the post, relative to a body of the first connector, is placed behind its axial 5position in the fastening position, and in which the second connector allows the departure of the post out of its fastening passage, regardless of the angular position of the post” as recited in claim 9. Claims 4 - 7 and 10 depend from objected claims 3 or 9, directly or indirectly and therefore have the same allowable subject matter.

Response to Arguments
Applicant's arguments filed on 8/4/2022 have been fully considered but they are not persuasive.
The applicant argues: “the connector assembly of Jones does not include structures and/or relationships configured to prevent disassembly because the connector assembly of Jones is conceived to be part of a movable connection system… there is no action needed to disengage the second connector (14) from the first connector (12), i.e., no action must be applied on the first and second alignment posts…ones is also at least insufficient to disclose, teach, or suggest "in the fastening position, the post is in a predetermined angular range…bias member or the like, is not included in Jones. In particular, a spring (24) of Jones acts on the cover (20) and not the first and second alignment posts (132, 134) of Jones”.
The examiner points out that in independent claim 1 applicant broadly discloses description of required configuration to provide action such as “prevention disassembly”, “post is in a predetermined angular range”, “bias member”. Jones discloses features (see fig. 1, 8, column 7, lines 41 – 67 and column 8, lines 1 - 7) to describe engagement of connectors providing stability. The recognized allowable subject matter of such features are presented in dependent claims 2, 3 and 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I./Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831